DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Office Action 
mailed on June 15, 2020

All of the rejections under 35 U.S.C. are withdrawn. 


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-24, 27, and 79-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The electrophoretic strip within the claimed electrophoresis biochip system or electrophoresis system  is not specified in any way in claims 16-24, 27, and 79-83, expect in claim 21, which recites,
 
    PNG
    media_image1.png
    195
    682
    media_image1.png
    Greyscale

Applicant has not explained how a blood sample can be directly applied to the electrophoretic strip as claimed, an electrophoresis field applied to the strip, and then over some time period the red blood cells separate into bands based on their belonging to hemoglobin variants, without the use of a bioaffinity ligand, such as an antibody, for capturing red blood cells containing a hemoglobin variant, as disclosed.   



(A) The breadth of the claims

The claims are narrow as they require that when a blood sample is directly applied to an electrophoresis strip in the claimed electrophoresis biosensor chip, and an electric field applied to the strip, then one or more bands will form from the blood sample each corresponding to a hemoglobin variant, which can be identified by the chip, resulting in an outputted diagnosis as to whether the person from whom the blood sample was obtained has sickle cell disease or another hemoglobin disorder.


(B) The nature of the invention

The invention is for a device configured to perform electrophoresis on a blood sample and diagnosis whether the person from whom the blood sample was obtained has sickle cell disease or another hemoglobin disorder.






(C) The state of the prior art

The use of electrophoresis to diagnose whether a person has sickle cell disease or another hemoglobin disorder is well established and goes back many decades.  For example, 

    PNG
    media_image2.png
    291
    406
    media_image2.png
    Greyscale

	See page 1286 of Clarke et al., “Laboratory Investigation of Hemoglobinopathies and Thalassemias: Review and Update,” Clinical Chemistry 46:8(B) 1284-1290 (2000).

See also the title and Abstract of Hicks et al., “Comparison of Electrophoresis on Citrate Agar, Cellulose Acetate, or Starch for Hemoglobin Identification,” Clin. Chem. 21/8, 1072-1076 (1976).





    PNG
    media_image3.png
    234
    674
    media_image3.png
    Greyscale

See Willard et al., “Electrophoresis of Hemoglobin on Polyacrylamide Gels: Precise Method for Measurement of Hemoglobin A2,” Clin. Chem. 19/9, 1082-1084 (1973). 

However, the Examiner is not aware of any study about using electrophoresis to diagnose whether a person has sickle cell disease or another hemoglobin disorder where blood is directly applied to an electrophoresis strip – the blood is always hemolyzed first.     

Ichiki et al., “Immunoelectrophoreis of red blood cells performed on microcapillary chips,” Electrophoresis 2002, 23, 2029-2034 (hereafter “Ichiki”) does disclose performing electrophoresis on blood sample without hemolyzing the red blood cells first, but Ichiki  did not use an electrophoretic strip and did not diagnose for sickle cell anemia or more generally hemoglobin variants.  Also, Ichiki relied on antibodies to recognize the cells.  See the title and Abstract.   

(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of analytical and instrumental chemistry.


(E) The level of predictability in the art 

The level of predictability is high.  As already noted above, the use of electrophoresis to diagnose whether a person has sickle cell disease or another hemoglobin disorder is well established and goes back many decades.  More importantly, perhaps, it is well established that the hemoglobin variant for sickle cell anemia, Hb S, is contained within red blood cells:
 
    PNG
    media_image4.png
    105
    750
    media_image4.png
    Greyscale

See the abstract of Di Caprio et al., “High-throughput assessment of hemoglobin polymer in single red blood cells from sickle cell patients under controlled oxygen tension,” PNAS, December 10, 2019, vol. 116, no. 50, pp. 25236-25242.     
	Thus the need in the prior electrophoresis art to hemolyze the blood – so as to release healthy hemoglobin or any variants - before performing applying the electrical field to the electrophoresis strip.

(F) The amount of direction provided by the inventor

	The inventor provides no guidance on how the claimed electrophoresis biochip system could be capable of detecting hemoglobin variants in whole blood without the inclusion of a bioaffinity ligand in the electrophoretic strip:

    PNG
    media_image5.png
    162
    707
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    426
    690
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    472
    663
    media_image7.png
    Greyscale
	
(G) The existence of working examples

	No working examples are provided of an electrophoresis system capable of detecting a hemoglobin variant in whole blood without the inclusion of a bioaffinity ligand in the electrophoretic strip.





(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

	Based on the above one of ordinary skill in the art at the time of the effective filing date of the application would not have been able to use the claimed electrophoresis system to detect a hemoglobin variant in whole blood without the inclusion of a bioaffinity ligand in the electrophoretic strip.
	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	March 31, 2021